Exhibit 10.12

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

FOURTH AMENDMENT TO OFFICE LEASE

 

This Fourth Amendment to Office Lease (this “Fourth Amendment”) is entered into
as of October 24, 2017 by and between SNH MEDICAL OFFICE PROPERTIES TRUST, a
Maryland real estate investment trust (“Landlord”), and SEATTLE GENETICS, INC.,
a Delaware corporation (“Tenant”).

 

WHEREAS, WCM 132-302, LLC (“Original Landlord”) and Tenant entered into that
certain Office Lease dated December 1, 2000 (the “Original Lease”) for certain
premises (the “Premises”) located at 21823 30th Drive SE, Bothell, Washington;
and

 

WHEREAS, B&N 141-302, LLC succeeded to the interest of Original Landlord under
the Original Lease and with Tenant entered into that certain First Amendment to
Lease dated May 28, 2003, that certain Second Amendment to Lease effective as of
July 1, 2008 and that certain Third Amendment to Lease dated May 9, 2011 (the
Original Lease, as so amended, being hereinafter referred to as the “Lease”);
and

 

WHEREAS, Landlord succeeded to the interest of B&N 141-302, LLC under the Lease;
and

 

WHEREAS, the parties desire to amend the Lease to extend the term thereof and in
certain other respects, subject to and upon the terms and conditions hereinafter
provided.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree that the Lease is hereby amended as follows:

 

1.    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Lease.

 

2.    The Term of the Lease is hereby extended for a period of six (6) years and
shall expire on June 30, 2024.

 

3.    For the portion of the Term of the Lease commencing on July 1, 2018,
Tenant shall pay Base Rent in accordance with the schedule below:

 

Dates

   Base Rent per annum   Monthly Installments

7/1/18 – 6/30/19

   [*]   [*]

7/1/19 – 6/30/20

   [*]   [*]

7/1/20 – 6/30/21

   [*]   [*]

7/1/21 – 6/30/22

   [*]   [*]

7/1/22 – 6/30/23

   [*]   [*]

7/1/23 – 6/30/24

   [*]   [*]

 

4.    Tenant shall continue to have the option to extend the Term of the Lease
as set forth in Section 6 of the Second Amendment to Lease; provided, however,
that the first paragraph of said Section 6 shall be amended to provide that
Tenant will have [*] option to extend the Term for a period of [*].

 

1



--------------------------------------------------------------------------------

5.    Reference is hereby made to that certain lease dated May 9, 2011, as
amended (as so amended, the “21717 Lease”), between Landlord and Tenant for
premises located at 21717 30th Drive SE, Bothell, Washington (the “21717
Premises”). Tenant acknowledges that it is in possession of the Premises and the
21717 Premises as of the date hereof and Landlord shall not be required to make
any alterations or improvements to the Premises and/or the 21717 Premises in
connection with the execution of this Fourth Amendment or the execution of the
First Amendment to Lease for the 21717 Premises. Landlord shall provide Tenant
with an improvement allowance (“Landlord’s Contribution”) toward the cost of any
ongoing and/or future alterations, additions and improvements to the Premises
and/or the 21717 Premises performed by or on behalf of Tenant in compliance with
the Lease and/or the 21717 Lease, as the case may be (collectively, “Tenant’s
Work”), in an amount equal to the lesser of (i) $[*], or (ii) the actual
third-party cost of Tenant’s Work, in each case less a supervision fee to be
retained by Landlord equal to [*] of Landlord’s Contribution, the intent being
that Landlord’s Contribution shall represent the entire amount made available by
Landlord to Tenant to be used for alterations, additions and improvements at the
Premises and/or the 21717 Premises and there shall be no additional allowance
provided for under the 21717 Lease; provided, however, if either the Lease or
the 21717 Lease shall be terminated (but not both leases) as a result of (a) a
default existing beyond any notice and cure periods in the Lease or the 21717
Lease, as applicable, of Tenant, or (b) fire or casualty or condemnation, in any
case, in accordance with the terms and provisions of this Lease and/or the 21717
Lease, as applicable, and any Landlord’s Contribution remains undisbursed,
Tenant may not requisition any further Landlord’s Contribution to the extent the
costs for which any requisition (aggregating any requisition made before or
after such termination) shall exceed the product of the costs attributable to
the premises demised by the lease not so terminated multiplied by the Cap, where
the “Cap” is $[*] per rentable square foot of the Premises and $[*] per rentable
square foot of the 21717 Premises (as an example, if the Lease is terminated due
to the occurrence of the events in (a) or (b) above, then Tenant shall not be
entitled to the use any of Landlord’s Contribution in excess of $[*] ($[*] per
rentable square foot of the 21717 Premises)). For purposes of this Section 5,
the “cost” of Tenant’s Work shall mean third-party costs paid by Tenant to
design and construct improvements to the Premises and/or the 21717 Premises
after the date of this Fourth Amendment.

 

Tenant’s Work shall be performed in accordance with the applicable requirements
of the Lease and the 21717 Lease including, without limitation, Section 10 of
the Lease and Section 8 of the 21717 Lease, as the case may be; in a good and
workmanlike manner; by contractors approved by Landlord; in compliance with all
applicable laws, codes, regulations, permits and approvals; and in accordance
with any reasonable directions that may be given, from time to time, by
Landlord’s building manager.

 

Tenant may requisition Landlord for payment of Landlord’s Contribution in
installments, but not more often than monthly, provided that Landlord may
withhold from each such installment of Landlord’s Contribution paid prior to the
Final Payment (hereinafter defined), [*] of the amount otherwise due Tenant.
Each such installment of Landlord’s Contribution paid prior to the Final Payment
is hereinafter referred to as a “Progress Payment”. Each requisition for a
Progress Payment shall include the following documentation: (1) a cost breakdown
for each trade or subcontractor performing Tenant’s Work on AIA Document
G702/G703 (or reasonable equivalent); (2) a copy of each executed Application
for Payment and Architect’s Certificate for Payment on AIA Documents G702/G703
(or reasonable equivalents) covering all of Tenant’s Work for which the
disbursement is being made; (3) executed lien waivers (in forms required for
release of mechanics’ liens in the State of Washington, and which may be
conditioned on payment of the amount requested by the applicable lien waiver)
from the general contractor, subcontractors and materials suppliers waiving,
releasing and relinquishing all liens, claims and rights to lien under
applicable laws on account of any labor, materials and/or equipment furnished by
such party for the amount identified in, and through the period covered by, the
Application for Payment and Architect’s Certificate for Payment on AIA Documents
G702/G703 (or reasonable equivalents) submitted as part of the requisition; and
(4) copies of paid invoices for any costs of the Tenant’s Work for which the
disbursement is being made that are

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

not included in the Application for Payment. Landlord shall make each Progress
Payment (in an amount not to exceed the lesser of (x) the costs of Tenant’s Work
as evidenced by the documentation submitted with the applicable requisition, or
(y) the balance of Landlord’s Contribution then remaining, less amounts retained
by Landlord as hereinabove provided) to Tenant within [*] days after Landlord’s
receipt of a Progress Payment requisition with all required supporting
documentation.

 

After Substantial Completion (hereinafter defined) of Tenant’s Work, Tenant may
submit a requisition to Landlord for payment of the balance of Landlord’s
Contribution (including the retainage as provided above) (the “Final Payment”).
Such requisition shall include: (i) a certificate of substantial completion
issued by Tenant’s architect on the standard AIA form or a reasonable
equivalent; (ii) full and final lien waivers, and (iii) all other documentation
required for a Progress Payment pursuant to the preceding paragraph as to the
portion of Tenant’s Work covered by the Final Payment. Landlord shall make the
Final Payment within [*] days after Landlord’s receipt of a timely requisition
for the Final Payment with all required supporting documentation. For purposes
of this Fourth Amendment, “Substantial Completion” shall mean that all of
Tenant’s Work as shown and described in Tenant’s Plans has been completed, with
only punchlist items (i.e., minor and insubstantial details of decoration or
mechanical adjustment) excepted.

 

Notwithstanding any provision of this Section 5 to the contrary, Landlord shall
have no obligation to make any Progress Payment or the Final Payment with
respect to any requisition or request for payment submitted later than June 30,
2019 or at any time during which there shall be a default of Tenant under the
Lease or the 21717 Lease. Any funds not so requisitioned shall be forfeited by
Tenant and becwome Landlord’s property, time being of the essence.

 

6.    Section 6.8 of the Lease is hereby amended to provide that Tenant’s
liability policy shall name Landlord, its mortgagees, the members of Landlord
and The RMR Group LLC as additional insureds, as their interests may appear.

 

7.    Section 8.1 of the Lease is hereby amended to provide that commencing on
July 1, 2018, in no event shall the property management fee for each year of the
Term exceed [*] of the net rental income of the Building for the applicable year
of the Term.

 

8.    Landlord’s address for notice, as set forth in Section 20.9 of the Lease,
is hereby amended to be as follows:

 

SNH Medical Office Properties Trust

c/o The RMR Group LLC

8631 West 3rd Street, Suite 301E

Los Angeles, CA 90048

Attention: Vice President, Western Region

 

with a copy to:

 

The RMR Group LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, MA 02458

Attention: Jennifer B. Clark

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

9.    Landlord’s address for the payment of rent, as set forth in Sections 4.1
and 20.9 of the Lease, is hereby amended to be as follows:

 

SNH Medical Office Properties Trust

Dept. #600    

P.O. Box 31001-2125    

Pasadena, CA    91110-2125

 

10.    Tenant agrees that no trustee, officer, director, general or limited
partner, member, shareholder, beneficiary, employee or agent of Landlord
(including any person or entity from time to time engaged to supervise and/or
manage the operation of Landlord) shall be held to any liability, jointly or
severally, for any debt, claim, demand, judgment, decree, liability or
obligation of any kind (in tort, contract or otherwise) of, against or with
respect to Landlord or arising out of any action taken or omitted for or on
behalf of Landlord.

 

11.    Tenant warrants and represents that it has dealt with no broker in
connection with the consummation of this Fourth Amendment, other than Jones Lang
LaSalle and Kidder Mathews (the “Brokers”), and in the event of any brokerage
claims or liens against Landlord or the Project, other than by Jones Lang
LaSalle and/or Kidder Mathews, predicated upon or arising out of prior dealings
with Tenant, Tenant agrees to defend the same and indemnify and hold Landlord
harmless against any such claim, and to discharge any such lien. Landlord shall
pay brokerage commissions due as a result of this Fourth Amendment to the
Brokers pursuant to separate agreements.

 

12.    As amended hereby, the Lease is hereby ratified and confirmed. In the
event of any conflict between the terms of this Fourth Amendment and the terms
of the Lease, or the terms of the 21717 Lease, as applicable to the provisions
of Section 5 above, the terms of this Fourth Amendment shall control.

 

{Remainder of page intentionally left blank.}

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereunto have executed this Fourth Amendment as
of the date first written above.

 

LANDLORD: SNH MEDICAL OFFICE PROPERTIES TRUST By:  

The RMR Group LLC,

its agent

  By:  

/s/ Jennifer F. Francis

    Jennifer F. Francis     Senior Vice President TENANT: SEATTLE GENETICS INC.
By:  

/s/ Clay B. Siegall

Name:   Clay B. Siegall Title:   President and CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5